The plaintiff in error, hereinafter called defendant, was convicted in the county court of Woodward county on a charge of having possession of one quart of whisky, and his punishment fixed at a fine of $250 and confinement in the county jail for 30 days.
The evidence of the state was that a search of the premises occupied by the defendant resulted in the finding of a quart of whisky near a fence post about 250 yards from defendant's house, and that there were tracks leading from the house out to where this whisky was found. The only evidence tending to connect the defendant with the possession of this liquor was that it was found on his premises. The amount of liquor found being insufficient to make a prima facie case, and there being no other evidence in the case tending to connect the defendant with the possession of the liquor, or to establish intent, the trial court should have sustained the defendant's demurrer to the evidence.
For the reasons stated, the cause is reversed.